DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 9 recite a mental process being performed on generic computer processing components (a data processing apparatus that acquires signals, extracts and transforms them and then analyzes them to determine sleep quality); this process equates to a traditional sleep analysis method that could be performed by a physician (with pen and paper or assisted by a generic computer; see MPEP 2106.04(a)(2) “C. A claim that requires a computer may still be a mental process”) to acquire signals from a sleep study; point out features of the gathered signals over time and analyze/classify a subjects sleep state from the signals.  This judicial exception is not integrated into a practical application because the claim utilizes generic computing components to perform a task that amounts to no more than a mental process or a mental process that a human mind may perform with pen and paper. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims make use of generic computer components and the application of these systems to a signal processor which simply collects data, extracts features and classifies the data to determine sleep state amounts to generic processes which are well-understood, routine conventional computer functions (see MPEP 2106.05(d)). The dependent claims stemming from claims 1 and 9 do not provide significantly more for the integration 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, within claim 2 applicant claims “the signal data processor comprises a data selector configured to unify a key value that approaches the signal data”; form this, it is unclear what is intended to be claimed by stating unify a key value that approaches the signal data, examiner has look upon the specification to determine how this statement is to be applied and finds evidence in the specification (pg. 17 ln 17-pg. 18 ln 6) as to how this may involve unifying data from separate equipment to a unified format, however the claim as written appears to be deficient in positively claiming this feature due to the language used. 
	For this claim and dependent claims 3, 4, 5, and 6; the exact mechanisms claimed are unclear due to the language used. Examiner further notes in claim 3, the terms “unified key value” and “a virtual key”. The first term calls back to the unclear language in claim 2, and the second term builds on this language to further define the claim. Based on the specification, specifically (pg. 17 ln 17-pg. 18 ln 6) and table 3 it appears that the keys from the claim language are the names given to different signal channels being measured in the polysomnography, but based on the claim language it is unclear exactly what is being claimed. This uncertainty is carried through to further dependent claims 4-6 and correction to the claims is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempfner (US-20150126821-A1).
	Regarding claims 1 and 9, Kempfner teaches a method for detecting sleep stage from polysomnographic recordings (abstract) comprising: collecting signal data from polysomnography [0079]-[0081] (signals may be captured as part of a polysomnography) [0118]; extracting feature data by analyzing a feature of each of an electroencephalographic (EEG) signal, an electro-oculographic (EOG) signal, and an electromyographic (EMG) signal with respect to the signal data [0081] [0110] (these signal are measured in the data acquisition) [0085]-[0087] [0096] [0111] (features from the EEG, EOG, and EMG are extracted); transforming the extracted feature data to an epoch unit of time series data [0073] [0074] (Fig 6 & 7, data is analyzed by time epochs) to input the extracted feature data to a pre-generated sleep stage classification model [0100]-[0106] (epoch units are input to the classifier to determine REM sleep); and inputting the processed signal data to the pre-generated sleep stage classification Model (Fig 1, process from 20-40) and classifying a sleep stage corresponding to the signal data [0091]-[0092], wherein the processing comprises extracting the feature data by analyzing the feature of each of the EEG signal, the EOG signal, and the EMG signal with respect to the signal data [0081] [0110] (these signal are measured in the data acquisition) [0085]-[0087] [0096] [0111] (features from the EEG, EOG, and EMG are extracted), and transforming the extracted feature data to the epoch unit of time series data [0073] [0074] (Fig 6 & 7, data is analyzed by time epochs) to input the extracted feature data to the pre-generated sleep stage classification model [0110-[0106] (epoch units are input to the classifier to determine REM sleep).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kempfner (US-20150126821-A1) as applied to claim 1 and 9 above, and further in view of Pataniak (WO-2018070935-A1).
	Regarding claim 2, Kempfner teaches a system substantially as claimed in claim 1. Kempfner does not teach wherein the signal data is collected in a European data format (EDF) from a plurality of different equipment, and the signal data processor comprises a data selector configured to unify a key value that approaches the signal data, a sampling frequency value, a type of the signal data, and a format of the signal data.
	Pataniak teaches a method for determining sleep stages (title) wherein signal data is collected in European data format [20][38]-[39] and the signal data processor [9] comprises a data selector configured to unify a key value that approaches the signal data [20]-[22] [37]-42] (the system enter data from various sources and may use European data format (EDF), see Kemp et al. 1992 as reference to features of EDF that would be well known to one skilled in the art, which includes a time measure which can be used to plot and analyzed different signals side by side, unifying the data sets), a sampling frequency value (this value for each data channel is noted in the EDF, see Kemp et al. 1992), a type of the signal data (a label of signal data and type of sensor are recorded in the EDF, see Kemp et al. 1992), and a format of the signal data (details of the format of the signal data are provided in the EDF, see Kemp et al. 1992).
	It would be obvious to one of ordinary skill in the art to have modified the monitoring system of Kempfner to make use of the European data format and signal characteristics encoded there because by using a standard data format the signals are stored in a “portable format” that is independent of a “particular visualization software” [87], this may give the advantage to a system where the data can be input into a number of different analysis systems for further processing. 
	Regarding claim 3, Kempfner in view of Pataniak teaches a sleep state determination monitor as taught in claim 2. Further, Pataniak teaches wherein the system comprises wherein the data selector/preprocessor is configured to manage the signal data [42] (preprocessor sorts data from channels) using a unified key value by defining a virtual key for each piece of the signal data and by mapping different key values of the same signal data to the defined virtual keys [37]-[38] [45]-[46] (Fig 2, the processor inputs data from the sensors and names them according to the sensor and signal type, then the preprocessor is able to place and normalize these signal types according to their names/key values so that the data is in a unified format).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kempfner to include a key value names and virtual keys/names to sort the data as taught by Pataniak because by separating the signal types from the main data stream, the preprocessor may be able to convert individual data type to have common characteristics (frequency, sampling start/stop times) for further analysis.
	Regarding claim 4, Kempfner in view of Pataniak teaches a sleep state determination monitor as taught in claim 2. Further, Pataniak teaches wherein the data selector is configured to manage the signal data using a unified sampling frequency [50]-[54] (data from the channels is filtered and then resampled to a unified frequency) by defining a different sampling frequency for each piece of the collected signal data as a value of two or more folds of a Nyquist frequency through at least one of up-sampling and down-sampling [47]-[54] (the resampling is achieved through interpolation and decimation of the signal following the filtering of signal down to relevant frequencies, [49] such as .3-45Hz for EEG and .3 to 12 HZ for EOG, thus when resampling the signal to 100Hz the signal may retain relevant features according to the Nyquist theorem, for reference see Crochiere et al. 1981 IEEE, for well-known in the art techniques for ensure Nyquist frequency while up or downscaling a signal).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kempfner to include a unified sampling frequency for signal analysis as taught by Pataniak because by setting a unified sampling frequency the data may be “strategically reducing the amount of data, the time taken to process that data can be significantly reduced, as can the storage and transmission overheads required to store and transmit that data” [42], further, the unified sampling frequency may be useful in situations where data from different sensors EEG vs. EOG are gathered at different frequencies, thus by resampling to a common frequency, analysis may be more straightforward. 
	Regarding claim 5, Kempfner in view of Pataniak teaches a sleep state determination monitor as taught in claim 2. Further, Pataniak teaches wherein the data selector is configured to collect the signal data using predefined channels [37] (Fig 2, data is input from channels, EEG and EOG channels), and to unify a number of signal channels for each polysomnography equipment and inspection type through channel addition or channel duplication for the predefined channels [42] [45]-[51] (channels may be combined together or transformed in preprocessing; in the preprocessing the channels may be unified into a single data format).
	It would be obvious to one of ordinary skill in the art to have modified the system of Kempfner with the channel manipulation of Pataniak because this manipulation allows for the data gathered to be a unified data format which allows for simple data analysis. 
	Regarding claim 6, Kempfner teaches a system substantially as claimed in claim 5. Kempfner does not teach wherein when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with another EEG signal present at a most adjacent 38position among the same ground signals and replacing the EOG signal with a signal present at a position opposite to a position of an omitted signal. 
	Pataniak teaches a method for determining sleep stages (title) wherein a when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with another EEG signal present at a most adjacent 38position among the same ground signals [45]-[46] (when a EEG sensor is malfunctioning or not delivering data, i.e. data is omitted, the data from the other EEG channel may be used to replace the missing signal) and replacing the EOG signal with a signal present at a position opposite to a position of an omitted signal [45]-[46] (when examining the process for replacing EEG signals with one another on the condition that one is missing, one of ordinary skill in the art would recognize the same could be used for the two channels of EOG measurements [45], so that analysis could be performed if one of the pair of EOG sensors omits data, thus the same technique could be utilized on EOG signals).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified that sleep stage monitoring of Kempfner with the signal replacement method of Pataniak because this method may allow for the continued analysis of patient sleep state, even in the event that a sensor channel has malfunctioned [45][46]. Further, examiner notes that this modification comprises the use of a known technique (replacing missing data with data from a nearby sensor) to improve similar devices (sleep state monitors) in the same way (this method allows for monitoring functions to continue even with sensor malfunction).
	Regarding claim 10, Kempfner teaches a system substantially as claimed in claim 9. Kempfner does not teach wherein when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with another EEG signal present at a most adjacent 38position among the same ground signals and replacing the EOG signal with a signal present at a position opposite to a position of an omitted signal. 
	Pataniak teaches a method for determining sleep stages (title) wherein a when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with another EEG signal present at a most adjacent 38position among the same ground signals [45]-[46] (when a EEG sensor is malfunctioning or not delivering data, i.e. data is omitted, the data from the other EEG channel may be used to replace the missing signal) and replacing the EOG signal with a signal present at a position opposite to a position of an omitted signal [45]-[46] (when examining the process for replacing EEG signals with one another on the condition that one is missing, one of ordinary skill in the art would recognize the same could be used for the two channels of EOG measurements [45], so that analysis could be performed if one of the pair of EOG sensors omits data, thus the same technique could be utilized on EOG signals).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified that sleep stage monitoring of Kempfner with the signal replacement method of Pataniak because this method may allow for the continued analysis of patient sleep state, even in the event that a sensor channel has malfunctioned [45][46]. Further, examiner notes that this modification comprises the use of a known technique (replacing missing data with data from a nearby sensor) to improve similar devices (sleep state monitors) in the same way (this method allows for monitoring functions to continue even with sensor malfunction).
Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kempfner (US-20150126821-A1) in view of Pataniak as applied to claim 6 and 9 above, and further in view of Virtanen (US-20070167858-A1).
	Regarding claims 7, 8, and 11, Kempfner teaches a system substantially as claimed in claims 1 and 9. Further, Kempfner teaches wherein data may be acquired by various equipment and converted to the European data format [0118] (reads on the content of claim 7), but Kempfner does not teach wherein the collecting of the signal data comprises 5processing a correction or an interpolation of the signal data for an omitted portion in response to an omission of the portion of the signal data, and the processing of the correction or the interpolation comprises: measuring a secondary change rate of the signal data; blank-processing a portion in which the measured secondary rate is largest; and 10restoring a signal of a defect portion by performing a primary interpolation on the blank-processed portion.  
	Virtanen teaches a system for the detection of artifacts in bioelectric signals (title) wherein the collecting of the signal data comprises 5processing a correction or an interpolation of the signal data for an omitted portion in response to an omission of the portion of the signal data [0052] (the impedance of the electrodes is measured and based on a threshold, a portion is omitted as the signal contains artifacts, then a signal interpolation may be added to fill the omission), and the processing of the correction or the interpolation [0052]-[0053] comprises: measuring a secondary change rate of the signal data [0064]-[0066] (a morphology of the signal is examined to determine whether the signal has artefacts; one of ordinary skill in the art would recognize that by looking at the morphology the change rate of the signal is being indirectly examined and one would, through a process of routine optimization, be able to use the change rate directly rather than examine the morphology); blank-processing a portion in which the measured secondary rate is largest [0053] (a threshold is used to determine where data is artefact contaminated and subsequently thrown out/blank-processed; when examined with the previously taught morphology/change rate in mind, a threshold would necessarily point to where this value is the greatest); and 10restoring a signal of a defect portion by performing a primary interpolation on the blank-processed portion [0053] (a signal interpolation is performed on the gaps/blank-processed zones to fill the data in for further processing).  
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep state monitor of Kempfner with the artefact removal process of Virtanen because “Surface EEG always includes various artifacts and confounding signals that hamper the analysis of the brain waves” [0007], and thus a method to remove them would benefit a system using EEG signals. Examiner further considers that this improvement comprises a use of known technique (removing portions of data with signal variation/artefacts) to improve similar devices (devices that measure EEG signals) in the same way (by reducing artifacts the analysis of the EEG data is improved).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792